United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.N., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of the Solicitor, for the Director

Docket No. 06-1735
Issued: January 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 24, 2006 appellant filed a timely appeal from the decision of an Office of
Workers’ Compensation Programs’ hearing representative decision dated March 1, 2006 and a
September 6, 2005 schedule award decision. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to an impairment greater than the five percent
permanent impairment of the right upper extremity and eight percent permanent impairment of
the left lower extremity already awarded.
FACTUAL HISTORY
Appellant, a 48-year-old service representative, injured her right wrist and left knee on
March 28, 2002 when she slipped on a wet floor. Appellant filed a claim for benefits on April 2,
2002, which the Office accepted for left knee strain, contusion of the left knee and contusion of the
right wrist. She underwent arthroscopic surgery for the right wrist on January 14, 2003.

In a report dated September 2, 2004, Dr. Nicholas Diamond, an osteopath in orthopedic
surgery, found that appellant had a right upper extremity impairment of 26 percent and a left
lower extremity impairment of 11 percent pursuant to the American Medical Association, Guides
to the Evaluation of Permanent Impairment (A.M.A., Guides) fifth edition. He stated:
“Ambulation: She is noted to ambulate with an antalgic gait and a limp, which
she notes is intermittent due to knee pain.
“Right wrist: Examination of the right wrist reveals as well-healed portal surgical
scars over the right scapholunate measuring 2.5 cm [centimeters]. There is
tenderness noted over the dorsal aspect of the scapholunate and over the ulnar and
radial aspect of the right wrist. Finkelstein test is positive. Range of motion is
restricted with dorsiflexion of 0-65/75 degrees and palmar-flexion of 0-65/75
degrees. Range of motion is painful with radial deviation and ulnar deviation.
“Upper arm circumferences: Upper arm circumferencial measurements reveal
43 cm on the right versus 40.5 on the left.
“Lower arm circumferences: Lower arm circumferencial measurements reveal
32 cm on the right versus 30 cm on the left.
“Grip strength: Grip strength testing performed via Jamar Hand Dynameter at
Level [3] reveals 12.5 kg [kilograms] of force strength on the right versus 18 kg
of force strength on the left. She is right hand dominant.
“Muscle strength: Gross motor strength testing of the upper extremities reveals
grip is graded at 4/5, radial and ulnar deviation is graded at 4/5.
“Sensory examination: Sensory examination reveals a perceived sensory deficit
over the radial nerve distribution of the right upper extremity to light touch and
pin prick.
“Left knee: Examination of the left knee reveals an effusion noted. There is
peripatellar tenderness noted as well as crepitance. Range of motion is restricted
and painful with flexion-extension of 0-130/140 degrees.
Petafemoral
compression produces pain and crepitance at 30 degrees.
“Gastrocnemius circumferences: Gastrocnemius circumferencial measurements
at 10 cm above the patella reveal 50 cm on the right versus 49 cm on the left.
“Quadriceps circumferences: Quadriceps circumferencial measurements at 10 cm
above the patella reveal 50 cm on the right versus 49 cm on the left.
“Muscle strength testing: Manual muscle strength testing of the lower extremities
reveals the quadriceps and gastrocnemius are graded at 4/5 to 4 + 5 on the left.
“Neurological testing: Neurological testing reveals abnormal bulk.”

2

Based on the above measurements and findings, Dr. Diamond derived the following
impairment ratings: sensory deficit right radial nerve, 4 percent impairment under Table 16-10,
page 482 and Table 16-15, page 492; right grip strength deficit, 20 percent impairment under
Table 16-32 and Table 16-34, page 509. This amounted to a combined right upper extremity
impairment of 23 percent impairment. He added 3 percent impairment for pain pursuant to Table
18-1, page 574, for a total 26 percent right upper extremity impairment. For the left lower
extremity, Dr. Diamond found a left thigh atrophy of 8 percent under Table 17-6, page 530; and
pain-related impairment of 3 percent, under Table 18-1, page 574 of the A.M.A., Guides, for a
total 11 percent impairment of the left lower extremity.
In a report dated February 9, 2005, an Office medical adviser found that appellant had a
five percent permanent impairment of the right upper extremity and an eight percent permanent
of the left lower extremity pursuant to the A.M.A., Guides. The Office medical adviser found
that, under section 16.8a at page 508 of the A.M.A., Guides, decreased strength calculations
cannot be rated together with a rating based on pain. He, therefore, disallowed Dr. Diamond’s
rating based on strength grip. The Office medical adviser found that, with regard to the right
upper extremity, appellant had a 5 percent impairment based on radial sensory loss, the
maximum rating under Table 16-15 at page 492; this 5 percent rating translated to a Grade 3
impairment, 60 percent, at Table 16-10, page 482. He then multiplied 60 times the 5 percent
impairment to arrive at a 3 percent radial impairment. The Office medical adviser calculated an
additional two percent pain-related impairment, pursuant to relied on Table 18.1 at page 574, for
a total right upper extremity impairment of five percent.
Regarding the left lower extremity, the Office medical adviser relied on Dr. Diamond’s
measurements to find a 1-3.0 radial circumference differential pursuant to Table 17-6.a. This
corresponded to a mild-to-moderate impairment due to unilateral leg muscle atrophy, which
resulted in a three to eight range of impairment based on circumferential difference in the left
thigh. The Office medical adviser concurred with Dr. Diamond’s rating of an eight percent left
lower extremity impairment based on these measurements; however, he felt that the pain
appellant manifested on examination was not of sufficient severity to warrant an impairment
based on pain.
On September 6, 2005 the Office granted appellant a schedule award for a five percent
permanent impairment to her right upper extremity and an eight percent permanent impairment
to her left lower extremity for the period September 2, 2004 to May 30, 2005, for a total of
38.64 weeks of compensation.
On September 8, 2005 appellant’s attorney requested an oral hearing, which was held on
December 19, 2005. Appellant did not submit any additional medical evidence.
By decision dated March 1, 2006, an Office hearing representative affirmed the
September 6, 2005 schedule award decision.

3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 sets forth
the number of weeks of compensation to be paid for permanent loss or loss of use of the
members of the body listed in the schedule. Where the loss of use is less than 100 percent, the
amount of compensation is paid in proportion to the percentage loss of use.2 However, the Act
does not specify the manner in which the percentage of loss of use of a member is to be
determined. For consistent results and to ensure equal justice under the law to all claimants, the
Office has adopted the A.M.A., Guides, fifth edition, as the standard to be used for evaluating
schedule losses.3
ANALYSIS
The Board finds that this case is not in posture for decision.
In this case, the Office medical adviser took Dr. Diamond’s findings, measurements and
conclusions regarding appellant’s right wrist and left knee and applied them to the relevant tables
and charts of the A.M.A., Guides. The Office medical adviser derived his five percent right
upper extremity impairment rating by using Table 16-10, page 482, which pertains to
impairments due to sensory deficit or pain. He calculated that appellant had a 60 percent sensory
deficit due to sensory deficit or pain of the right radial nerve in her right wrist; then he multiplied
60 percent times 5 for a 3 percent radial impairment pursuant to Table 16-15, page 492. The
Office medical adviser combined this three percent impairment with an additional two percent
impairment for pain pursuant to Chapter 18 to arrive at a five percent permanent impairment of
the right upper extremity. According to section 18.3b of the A.M.A., Guides, however,
“examiners should not use this chapter to rate pain-related impairment for any condition that can
be adequately rated on the basis of the body and organ impairment systems given in other
chapters of the [A.M.A.,] Guides.” This chapter is not to be used in combination with other
methods to measure impairment due to sensory pain (Chapters 13, 16 and 17).4 The evidence of
record currently does not explain why appellant would be entitled to an additional rating for pain
pursuant to Chapter 18. This case, therefore, requires further development of the medical
evidence. On remand, the Office shall obtain an explanation as why and how appellant’s pain
was rated pursuant to Chapter 18.

1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

5 U.S.C. § 8107(c)(19).

3

20 C.F.R. § 10.404.

4

A.M.A., Guides, at page 571; Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter
3.700 Exhibit 4 (June 2003).

4

Although Dr. Diamond calculated a moderate loss of grip strength, the Office medical
adviser correctly found that appellant was not entitled to any impairment rating based on this
calculation. The Board notes that the A.M.A., Guides only provide for limited circumstances
where grip strength can be the basis for rating strength loss; none of these circumstances exist in
this case.5
With regard to the left lower extremity, the Office medical adviser properly relied on
Dr. Diamond’s calculation of eight percent impairment under Table 17-6, which measures
impairments based on muscle atrophy at section 17.2d of the A.M.A., Guides. Section 17.2d
instructs the examiner to measure muscle atrophy by comparing the leg circumference of one leg
to that of the other leg at equal distance from the joint line or another palpable anatomic
structure. Using this method, Dr. Diamond compared quadriceps circumferencial measurements
at 10cm above the patella on both legs, which indicated 50cm on the right versus 49cm on the
left. He extrapolated these findings and, utilizing Table 17-6, calculated left thigh atrophy of
eight percent under Table 17-6, page 530. The Office medical adviser relied on Dr. Diamond’s
measurements and concurred with his finding that appellant had an eight percent left lower
extremity impairment, in conformance with Dr. Diamond’s reliance on Table 17-6.a.
Dr. Diamond accorded an additional 3 percent based on pain appellant manifested through
flexion-extension of her left knee at 0-130/140 degrees, in addition to pain reflected by
petafemoral compression and crepitance at 30 degrees. The Office medical adviser, however,
did not consider these symptoms sufficiently significant to find impairment based on pain for the
left lower extremity. The Board concludes that the Office medical adviser has properly applied
the A.M.A., Guides in determining that appellant has no more than an eight percent permanent
impairment of the left lower extremity.
CONCLUSION
The Board finds that the case is not in posture for decision regarding the degree of
impairment to appellant’s right upper extremity. The Board also finds that appellant has not
established that she has more than an eight percent permanent impairment to her left lower
extremity.

5

Pursuant to section 16.8a of the A.M.A., Guides, an impairment based on grip strength is allowable only under
circumstances where the examiner believes the employee’s loss of strength represents an impairing factor that has
not been considered adequately by other methods in the A.M.A., Guides. See A.M.A., Guides, page 508. This case
does not present such a circumstance. Dr. Diamond did not mention any such additional impairing factors due to
loss of strength in his September 2, 2004 report.

5

ORDER
IT IS HEREBY ORDERED THAT the March 5, 2006 and September 6, 2005
decisions of the Office of Workers’ Compensation Programs are hereby set aside regarding the
degree of impairment to appellant’s right upper extremity and affirmed regarding the degree of
impairment to the left lower extremity. After such further development as necessary, the Office
shall issue a de novo decision.
Issued: January 24, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

